Citation Nr: 1705341	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  08-27 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for histoplasmosis of the right lung.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1959 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the appeal, the Veteran moved, and jurisdiction has been transferred to the RO in Milwaukee, Wisconsin.

In July 2010, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In February 2014, the Board remanded the claim for additional development.  A January 2015 Board decision denied entitlement to a compensable evaluation for histoplasmosis of the right lung.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated and remanded the January 2015 decision back to the Board.

The case was thereafter remanded by the Board in March 2016 for further development in accordance with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's histoplasmosis of the right lung is manifested by intermittent dyspnea, non-productive coughing, and hoarseness.



CONCLUSION OF LAW

The criteria for a compensable rating for histoplasmosis of the right lung are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.97, Diagnostic Code 6834 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the terms of the JMR, the Board has obtained updated VA treatment records and a contemporaneous examination, and identified the source of the Veteran's handicap parking permit.  A review of the record indicates that there was substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  The Board is therefore confident that if the Court had any additional concerns regarding the Board's findings in the January 2015 decision, such would have surfaced in the JMR or the Court Order so that any deficiencies could be corrected.

Laws and Regulations 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected histoplasmosis is evaluated under Diagnostic Code (DC) 6834 for Mycotic Lung Disease.  38 C.F.R. § 4.97, DC 6834.  The section of the Rating Schedule for evaluating the respiratory system provides that respiratory disorders rated under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation if the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a).  

Under the rating criteria for a mycotic lung disease, a 100 percent rating is warranted for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  A 50 percent rating is warranted for chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A 30 percent rating is warranted for chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  A noncompensable rating is to be assigned for healed and inactive mycotic lesions that are asymptomatic.  See 38 C.F.R. § 4.97, DCs 6834-9.

Analysis

The Veteran is currently assigned a noncompensable rating for histoplasmosis of the right lung under 38 C.F.R. § 4.97, DC 6834.  He contends that his disability is more severe than currently assigned.  Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

VA initially granted a service connection for the Veteran's histoplasmosis of the right lung and assigned a noncompensable evaluation effective as of September 10, 1960.  In March 2006, the Veteran filed a claim requesting an increased rating. 

October 2005 VA primary care provider (PCP) records show that the Veteran was doing well overall and denied any cardio-pulmonary symptoms.  He reported smoking a cigar four times per week.  Lungs were clear to auscultation bilaterally.

The Veteran was afforded a VA examination in May 2006.  The Veteran reported an occasional cough and dyspnea in cold weather and denied any active pulmonary type treatment.  The examination report showed the lungs clear to auscultation bilaterally without wheezing.  It also showed findings of hyperinflated lungs, fibrotic scarring in the right upper lobe, and clear costophrenic angles.  The examiner diagnosed tuberculosis of the lymph nodes, right mediastinal (inactive) and histoplasmosis of the right lung.  He reported that the Veteran was left with residual scarring on the right lobe and occasional cough/ dyspnea.  The examiner later reviewed the pulmonary function test (PFT) test results.  He concluded that it showed essentially normal spirometry and lung volumes with a borderline defect in gas diffusion. 

In June 2006, the Veteran reported that the he had breathing problems in cold and also in humid air for 43 years. 

An August 2006 VA pre-operation evaluation reflects that the Veteran reported occasionally smoking cigars.  He denied having a cough.  Pulmonary examination was listed as normal. 

In his December 2006 Notice of Disagreement, the Veteran reported that his dyspnea was increasing.  He requested another examination. 

April 2007 VA PCP notes reflect that the Veteran experienced dyspnea with cold or humid weather.  He denied any other breathing problems.  Review of systems was negative for dyspnea. 

February 2008 VA PCP notes reflect that the Veteran denied chest pain or dyspnea.  His history was notable for tobacco use disorder and history of tuberculosis, both noted in February 2002.  Lungs were found to be clear bilaterally without rales-rhonchi, or wheezing without murmur.

The Veteran reported having stable health in April 2008 VA PCP records.  He continued to smoke cigars four times per week.  Review of systems included negative pulmonary findings and his chest showed no dullness to percussion, rales, or wheezes.

In June 2008, the Veteran's daughter reported that she had observed the Veteran having increased breathing difficulties, particularly in cold and also in humid weather.  The Veteran currently lived with her and she believed his breathing problems had become worse. 

August 2008 PFT report reflects that spirometery and flow volume loop were normal.  Lung volumes and diffusion capacity were normal.

April 2009 VA PCP records show that the Veteran reported a dyspnea episode while walking with a friend.  He used his friend's inhaler, which provided good relief, and requested one for himself.  He continued to smoke cigars without any intention of quitting.  A history of mild chronic obstructive pulmonary disorder (COPD) was noted.  Lungs were clear to auscultation bilaterally.  The examiner noted tobacco use and COPD for which an inhaler trial was given. 
In April 2009, the Veteran reported that he had been prescribed an inhaler for his breathing problems. 

In October 2009, the Veteran denied smoking. 

April 2010 VA PCP records reflect that the Veteran continued to describe himself as being in good health.  He continued to smoke cigars, but he stated that he had only one in three months.  Review of systems was negative for cardiopulmonary complaints, dyspnea, chest pain or tightness.  Medical history was notable for tuberculosis, mild COPD, and tobacco use.  Clinical examination showed lungs to be clear to auscultation bilaterally.  The examiner assessed tobacco use disorder and encouraged the Veteran to quit.  COPD was also listed as stable. 

June 2010 chest x-rays showed no acute chest disease and slightly poor inspiration, but clear lungs.  In the June 2010 pre-operative findings, the clinician listed tobacco use and COPD, stable and asymptomatic.  The Veteran was advised to use his inhaler and cease tobacco use. 

The Veteran had a July 2010 Board hearing.  His representative contended that the currently assigned DC 6834 includes inactive mycotic lesions causing symptoms, such as productive cough or dyspnea.  She also asserted that the diagnostic criteria for restrictive lung disease should apply since a portion of the Veteran's lung was removed during service.  She believed the diffusing capacity (DLCO) score of 77 from the May 2006 PFT warranted a 10 percent rating.  The Veteran clarified that he did not smoke cigarettes.  He acknowledged occasionally smoking cigars, but denied inhaling fumes.  He reported that he currently had dyspnea in cold and hot/humid weather.  He noticed it while he was walking and recently was prescribed an inhaler for relief.  He had episodes of non-productive coughing.  He also started experiencing hoarseness. 

February 2012 chest x-rays listed a diagnostic impression of stable chest radiographic examination.  No active pulmonary disease was observed. 

April 2011, April 2012, April 2013, and April 2014 VA PCP records are substantially similar to the April 2010 VA PCP notes.  Notably, the Veteran is listed as quitting tobacco in February 2012. 

VA reexamined the Veteran in April 2014.  The examiner reviewed the claims folder and listed diagnoses of pulmonary histoplasmosis and tuberculosis mediastinal adenitis.  The examiner reported that the histoplasmosis nodule was excised in service without recurrence.  The Veteran also had triple drug therapy for tuberculosis without recurrence.  The examiner stated that the Veteran was not under any corticosteroid, inhaled medication, oral bronchodilator, antibiotic, or outpatient oxygen therapy treatment.  He reported that the Veteran does not have any clinical symptoms related to the above diagnoses.  The current chest X-rays were normal without any evidence for pulmonary histoplasmosis.  He recited the August 2008 PFT results.  He remarked that he reviewed the claims folder, but could not find clinical evidence of residuals of pulmonary histoplasmosis.  He indicated that the 2008 PFT test results would not be expected to change based upon the normal chest X-ray and absence of histoplasmosis recurrence. 

In November 2014, the Veteran reported that he received a handicap parking permit due to service-connected histoplasmosis.

January 2015 VA PCP notes reveal that the Veteran reported dyspnea when he is "doing something" but denied pain.  His history with COPD was recorded.  Physical examination showed his chest was clear to auscultation bilaterally without any wheezes.

In February 2015, the Veteran stated he encountered dyspnea at times and felt an inhaler would help with his breathing. 

In March 2015 VA PCP records, the Veteran stated "it's not getting worse, but it's not getting better" when describing his dyspnea and said he gets it when he bends over. 

May 2015 VA PCP notes reveal that the Veteran stated his COPD and dyspnea were stable and that he used his inhaler occasionally when needed.  However, at the end of the month, the Veteran reported his dyspnea had worsened. 

VA PCP notes in August 2015 reflect that the Veteran's dyspnea did not increase.  His lungs were clear to percussion and auscultation, without dullness or chest wall tenderness.  April 2015 and May 2016 VA PCP notes are substantially similar. 

In January 2016, the Veteran was treated in the emergency department at a private facility.  Chest x-rays revealed a borderline pulmonary vascular prominence with a suboptimal degree of inspiration crowding the interstitial and vascular markings.  

February 2016 VA PCP records state that the Veteran's dyspnea is stable.  Due to his COPD, he reported using a handicap parking permit and an inhaler once a day.  Notably, the last time the Veteran smoked was noted as June 2015, although previously it was noted that he quit tobacco in February 2012.  

The Veteran underwent a VA examination in May 2016.  The examiner listed diagnoses of pulmonary histoplasmosis and tuberculous mediastinal adenitis.  The Veteran reported increased dyspnea since the last examination.  It was noted that the Veteran's disability did not require the use of any corticosteroids, inhaled medications, bronchodilators, antibiotics, or oxygen therapy.  A chest x-ray revealed a pulmonary nodule laterally, however, the examiner stated that the Veteran's condition did not impact his working ability and he did not find any current residuals from the Veteran's service-connected pulmonary histoplasmosis. 

The Board finds that a higher rating is not warranted for the Veteran's service-connected histoplasmosis of the right lung.  Although the Veteran claims his disability is more disabling than currently evaluated, the evidence does not support his assertions.  The issue is whether the reported symptoms are of a severity to warrant a compensable rating.  A 30 percent rating is warranted for chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  See 38 C.F.R. § 4.97, DCs 6834-9.  

Although the Veteran reported and has been treated for other respiratory problems, such as COPD, he was not treated or suspected to have residual symptoms of histoplasmosis at any point during the appeal period.  The May 2006 VA examiner listed a diagnosis of histoplasmosis with residual symptoms of dyspnea and coughing.  The examiner did not identify any pulmonary symptoms upon clinical examination, but rather relied on the Veteran's self-report of dyspnea and coughing.  Based upon the May 2006 VA examination report, the Board will consider the subjective reports about dyspnea and coughing to be histoplasmosis residuals.  However, VA examination reports from August 2008, April 2014, and May 2016 explicitly state that the Veteran does not currently have histoplasmosis or any residuals.  

Even after considering the subjective reports of dyspnea and coughing, a compensable rating is not warranted as there is no evidence of productive cough or hemoptysis.  The Veteran has not reported any hemoptysis, or blood with his cough.  Moreover, he specifically denied a productive cough during his Board hearing, and subsequent-dated treatment records are negative for any such finding.  See Board Hearing Transcript at 9.  Most of his reports indicate that the dyspnea and coughing symptoms are of an intermittent, rather than chronic nature.  Notably, multiple review of systems explicitly stated that dyspnea was not present.  It is therefore reasonable to infer from the numerous VA treatment records that the Veteran's coughing symptoms are not of clinical significance.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms). 

A 50 percent rating is warranted for chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  See 38 C.F.R. § 4.97, DCs 6834-9 (2016).  
There is no instance in any of the treatment records that show the Veteran required suppressive therapy.  The Veteran was prescribed an inhaler to alleviate his COPD symptoms, not histoplasmosis.  See April 2009 VA PCP record.  Multiple reports note that the Veteran used an inhaler specifically in relation to his COPD.  See VA PCP notes from October 2005 to April 2016.  Furthermore, all four VA examinations for his service-connected histoplasmosis specifically state that the Veteran does not require the use of inhaled medication.  Thus, a 50 percent rating is not warranted. 

A 100 percent rating is also not applicable, as there is no evidence of chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  See 38 C.F.R. § 4.97, DCs 6834-9.  Again, numerous examiners have deemed the condition asymptomatic.

The Veteran reported that he was issued a handicap parking permit from a VA physician due to his service-connected disability.  However, the record reflects that the permit was issued to him as a result of his non-service-connected COPD.  See January 2014 and February 2016 VA PCP notes.  

The Board notes the representative's assertion that the diagnostic criteria for restrictive lung disease should also be addressed.  38 C.F.R. § 4.97, DCs 6840-6845.  In this case, however, the Veteran is specifically service-connected for histoplasmosis of the lung.  The rating schedule explicitly lists histoplasmosis as a mycotic lung disease under DC 6834, and mycotic lung disease is not rated based on PFTs.  38 C.F.R. § 4.97, compare DC 6834 to DCs 6840-6845.  Given the listing of histoplasmosis in the rating schedule, the Board is without authority to consider an alternative rating under the restrictive lung disease diagnostic criteria.  38 C.F.R. § 4.20; see also Copeland v. McDonald, 27 Vet. App. 333 (2015).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected histoplasmosis to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include intermittent dyspnea, coughing, and hoarseness.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).
The record does not suggest that the Veteran is unemployable to due to his reported histoplasmosis symptoms.  He does not otherwise affirmatively assert that his service-connected disabilities preclude gainful employment consistent with his education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, for reasons stated above, the preponderance of the evidence weighs against finding that the Veteran's service-connected histoplasmosis is of a severity to warrant a compensable rating.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt.  However, as the preponderance of the evidence is against the Veteran's claim, it is not applicable in the instant appeal.  Staged ratings are also not applicable in the instant case, as the severity of the Veteran's service-connected histoplasmosis of the right lung at no point manifested to a compensable degree. 


ORDER

A compensable rating for histoplasmosis of the right lung is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


